Citation Nr: 0827656	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 20 percent for degenerative arthritis of 
the lumbar spine. 


FINDING OF FACT

The veteran's degenerative arthritis of the lumbar spine is 
manifested by constant pain with daily flare-up pain 
exacerbated by prolonged sitting and standing.  Flexion of 
the thoracolumbar spine is limited to between 50 and 60 
degrees with pain and additional fatigue, weakness, and 
incoordination on repetitive motion.  He has not experienced 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased rating for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, section § 5103(a) 
requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App 37 (2008).   Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In this case, the RO provided notice that fully met these 
requirements by way of letters dated in July 2004 and May 
2008.  The May 2008 letter was issued after the initial 
decision on the claim.  However, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a notice followed by 
readjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Here, after the May 2008 notice was provided, the 
case was readjudicated, and a supplemental statement of the 
case was provided to the appellant in June 2008.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army personnel clerk.  He 
contends that his lumbar spine disorder with radiculopathy to 
the lower extremities is more severe than is contemplated by 
the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown,
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).  As will be discussed below, the manifestations of 
the veteran's back disability have not varied during the 
course of this claim to the extent that staged ratings are 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A lumbosacral spine disability is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
formula contemplates symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion greater than 60 
degrees but not greater than 85 degrees, or a combined range 
of motion of greater than 120 degrees but not greater than 
235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.   38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5242.  Any objective 
neurological abnormalities are to be evaluated separately.  
In this case, the veteran has been granted service connection 
and separate ratings for radiculopathy of the right and left 
legs.  The evaluations assigned for radiculopathy are not 
before the Board on appeal.  

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

The veteran's claim for an increased rating was received in 
June 2004.  

In a July 2004 letter, the veteran's private physician stated 
that he had been treating the veteran for the past eleven 
years for back pain, lumbosacral neuropathy, and venous 
varicosities.  VA outpatient records in May 2004 showed that 
the veteran was prescribed medication for right side 
sciatica, and X-rays obtained the previous January showed 
mild degenerative spondylosis and a possible herniation at 
L5-S1.  The veteran underwent venous surgery on two occasions 
but has not undergone any surgical procedures on the spine.  
VA outpatient treatment records dated in July 2004 revealed 
flexion at 50 to 60 degrees and extension at 20 to 30 
degrees.  

In July 2004, a VA examiner noted the veteran's reports of 
daily back pain with exacerbations six to seven times per 
week from exertion, prolonged sitting, or lifting.  The 
veteran had not experienced incapacitating episodes or missed 
work as a U.S. Postal Service employee.  He did not use a 
cane but did use a back brace.  He reported that he was able 
to perform household chores as long as he was careful when 
bending or lifting.  The examiner noted muscle spasms but no 
atrophy.  Range of motion was 70 degrees flexion, 20 degrees 
extension, 35 and 20 degrees right and left lateral flexion.  
Rotational motion was not measured. The examiner noted 
previous X-ray results and a concurrent computed tomography 
scan that showed multilevel degenerative arthritis, bulging 
and herniated discs especially at L4-5, and mild neural 
foraminal stenosis at L4-5.  

A VA preventive medicine and rehabilitation clinic physician 
examined the veteran in September 2005, provided a similar 
evaluation, and recommended a course of physical therapy.  
However, the veteran was unable to undertake the therapy 
because his residence was too distant from the clinic.  A VA 
neurologist the same month provided a similar assessment and 
noted no neurological deficits other than the radiating pain 
to the lower right leg.  In a follow-up examination in 
January 2006, the neurologist ordered additional testing.  In 
February 2006, an electromyograph showed latency in the 
bilateral peroneal and tibial nerves.  The interpreter 
considered the results of the study as abnormal and 
compatible but not indicative of lumbosacral radiculopathy.  
In May 2006, a magnetic resonance image showed canal and 
foraminal narrowing, degenerative arthritis, and disc 
dessication at multiple levels but no disc extrusions.  The 
same month, the neurologist reviewed the results and 
recommended continued use of medication and avoidance of 
heavy lifting.  There were no recommendations to curtail work 
hours, duties, or driving or to undergo surgery.  

In September 2006, a VA examiner noted the veteran's reports 
of worsening symptoms and an increasing impact on his 
performance as a postal clerk.  Pain flare-ups occurred after 
prolonged sitting and standing.  The veteran reported use of 
a cane but that his back brace did not provide relief.  The 
examiner noted a mildly antalgic gait but no muscle spasms, 
sensory, or reflex deficits.  Range of motion was 50 degrees 
flexion, 20 degrees extension, and 20 degrees bidirectional 
lateral flexion and rotation, all limited by pain.  The 
combined range of motion was 150 degrees.  There was no 
evidence of fatigue, weakness, or incoordination on 
repetitive motion.  X-rays and a computed tomography scan 
showed degenerative arthritis at many levels, anterior 
wedging of two vertebral bodies, space narrowing, mild canal 
stenosis but no spondylosis or spondylolisthesis.  

In July 2007, a VA examiner noted a review of the claims file 
and the veteran's reports of worsening constant back pain 
with daily flare-ups exacerbated by prolonged driving, 
sitting, or standing.  The veteran reported that the pain 
affected his work performance because his job required long 
periods of standing. The veteran reported that he did not use 
prescribed medication or a back brace because neither was 
effective.  The examiner noted a normal spinal curvature and 
that the veteran was able to get on the examination table 
without difficulty.  Range of motion was 90 degrees with pain 
starting at 60 degrees.  Extension, bidirectional lateral 
motion and rotation were all 30 degrees with pain.  On 
repetition, flexion was reduced to 60 degrees.  There was 
additional pain, weakness, fatigue, and incoordination on 
repetitive motion.  A concurrent X-ray and computed 
tomography study showed no changes from images obtained in 
2006.  The examiner referred to an electromyelograph that 
showed radiculopathy but no neuropathy or myeopathy. 

In August 2007, a primary care physician noted that the 
veteran did not use prescription medication.  The veteran 
reported that he remained active at work but limited his 
activities at home.  The physician noted that there was no 
evidence of kyphoscoloiosis or point tenderness and a full 
range of motion.  In November 2007, an examiner noted the 
veteran's report that he continued full time work.  

The Board concludes that an increased rating greater than 20 
percent for degenerative arthritis of the lumbar spine is not 
warranted for the entire period covered by this appeal.  The 
veteran experiences radiculopathy to both lower extremities 
that has been separately evaluated.  A 20 percent rating is 
warranted because lumbar flexion was between 50 and 60 
degrees.  The veteran experiences occasional muscle spasms 
and a mildly antalgic gait but without contour abnormalities 
or kyphosis.  A higher rating is not warranted because 
flexion is not less than 30 degrees, even upon taking into 
account pain on motion, nor is there any indication of 
ankylosis of the spine.  Although the veteran reported that 
his pain has become more severe, examiners have noted little 
change in the nature of his symptoms or on imaging studies.  

The Board considered whether a higher rating is warranted 
because the veteran experiences additional loss of motion and 
fatigue on repetitive movement, flare-up pain with prolonged 
standing and sitting, and limitation in lifting and driving.  
However, the Board concludes that a 20 percent rating best 
represents the veteran's current level of disability.  
Furthermore, the veteran does not use prescribed medication 
or a back brace and is able to accomplish his duties as a 
full time postal worker.  The veteran has not experienced any 
incapacitating episodes and therefore the provisions of 
Diagnostic Code 5243 pertaining to the ratings for 
intervertebral disc syndrome are not for application.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating greater than 20 percent for degenerative 
arthritis of the lumbar spine is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


